      Case 4:20-cv-00576-MW-MAF Document 20 Filed 07/20/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

GARRETT YOUNG,

             Petitioner,

v.                                           Case No.: 4:20cv576-MW/MAF


LEON COUNTY DETENTION
FACILITY,

          Respondent.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 18, and has also reviewed de novo Petitioner’s

objections, ECF No. 19. Accordingly,

      IT IS ORDERED:

      The report and recommendation, ECF No. 18, is accepted and adopted, over

the Petitioner’s objections, as this Court’s opinion. The Clerk shall enter judgment

stating, “Respondent’s motion to dismiss, ECF No. 16, is GRANTED. Petitioner’s

second amended petition for writ of habeas corpus, ECF No. 10 is DISMISSED.”

The Clerk shall close the file.

      SO ORDERED on July 20, 2021.
                               s/Mark E. Walker
                               Chief United States District Judge
